Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
        The request filed on 3/1/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   
s 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (6,378,653) in view of Japanese Pat. JP 6181398) (herein after referred to as JP’398), Marti (EP. 2,990,371),  Kishi (5,249,642) and Grove (3,856,108).
      Takahashi shows, also note drawing below);
8.  A self-propelled aerial platform (10) comprising:
      a mobile wheeled chassis (11) or truck,
      a base (at 13) or turret coupled to the mobile wheeled chassis or truck,
      an operating arm (15) supported by the base or turret, (a counterweight ?) coupled to the base or turret; and 
     a work platform (19) coupled to the operating arm, wherein:
      the base or turret is configured to rotate with respect to the mobile wheeled chassis or truck,
      the base or turret is coupled to the mobile wheeled chassis or truck with a rotatable coupling configured to rotate about a vertical axis,
     at least one motor (61), pump (62a), and fluid tank is provided (as is conventional;
     the pump comprise a first hydraulic pump for controlling movements of the self-propelled aerial platform, and a second hydraulic means (51-52) for moving said work platform,

(9)   A hydraulic transmission 62 is provided inside the chassis 11 and comprises a hydraulic pump 62a driven by an engine 61, and a hydraulic motor 62b that outputs a rotational force upon receiving the fluid discharged from this hydraulic pump 62a via a travel drive valve 62c.
    Takahashi is silent if his object attached to and below (13), in Fig. 1, is a counterweight.


    PNG
    media_image1.png
    654
    814
    media_image1.png
    Greyscale


      JP’398) shows a counterweight (9) that is shaped and positioned such that at least a portion of the counterweight is located beneath a rotatable coupling and in proximity to a rear wheel (2a).
      Marti shows one motor (15) configured to operate both a first hydraulic pump (10) for controlling movements of a self-propelled aerial platform and a second hydraulic pump (11) for moving a work platform.
      Kishi teaches a drive system comprising an engine (190), pump (191) and tank (192) supported by a mobile chassis (101) and below (at 104) a top surface of the chassis and located between front and rear wheels (102, 103).
     Grove teaches at least one motor (41) and the hydraulic pump (42) are arranged on one side of a central longitudinal plane of a mobile wheeled chassis, and fluid 
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to comprise a counterweight, as taught by JP ‘398, to enhance stability of is aerial platform, and to comprise a second pump for  drive system (which includes the drive motor) to be mounted on his chassis below a top surface of his chassis and between his front and rear wheels, as taught by Kishi, for supplying fluid for the hydraulic pumps; and to lower the center of gravity of his aerial platform, and to further arrange least one motor and the hydraulic pumps on one side of a central longitudinal plane of the mobile wheeled chassis, and to locate fluid tanks on an opposite side of the central longitudinal plane of the mobile wheeled chassis, as taught by Grove, to facilitate the balancing of his self-propelled aerial platform.
      With respect to the motor rotation axis being transverse to a longitudinal axis of the mobile wheeled chassis, as set forth in claim 9, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected orientation of the rotation axis was one of a finite number of available orientation.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.

     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted conventional hydrostatic pumps for the hydraulic pumps of Takahashi, by the substituted use of one known equivalent element for another for its known advantages.
      With respect to the pumps being situated in axis, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected placement of the pumps was one of a finite number of available placement.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (6,378,653) in view of Japanese Pat. JP 6181398) (herein after referred to as JP’398), Marti (EP. 2,990,371), Kishi (5,249,642) and (Grove (3,856,108), as applied to claim 8 above, and further n view of Japanese Pat. JP 6181398) (herein after referred to as JP’398).
JP.’398 further teaches the hydraulic motor is configured to operate the front wheels.
           All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi for the drive transmission to drive his front wheels, as taught by JP.’398, to enable driving by the front wheels being driven wheels.
       With respect to claim 12, that the hydraulic transmission is a hydrostatic motor, the examiner TAKES OFFICIAL NOTICE that the use hydrostatic motor in a hydraulic system as a transmission is conventional.

Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
  /ALVIN C CHIN-SHUE/  Primary Examiner, Art Unit 3634